Case 1:20-cv-00999-HYJ-RSK ECF No. 24, PageID.245 Filed 03/22/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CHRISTINE SKANDIS,

        Plaintiff,                                Case No. 1:20-cv-999

v.                                                Hon. Hala Y. Jarbou

JPMORGAN CHASE BANK, N.A.,

      Defendant.
____________________________/

                                          ORDER

        On March 5, 2021, Magistrate Judge Ray Kent issued a Report and Recommendation

(R&R) recommending that Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss (ECF No.

9) be granted (ECF No. 23). The R&R was duly served on the parties. No objections have been

filed, and the deadline for doing so expired on March 19, 2021. On review, the Court concludes

that the R&R correctly analyzes the issues and makes a sound recommendation. Accordingly:

        IT IS ORDERED that the R&R (ECF No. 23) is APPROVED and ADOPTED as the

opinion of the Court.

        IT IS FURTHER ORDERED that Defendant JPMorgan Chase Bank, N.A.’s Motion to

Dismiss (ECF No. 9) is GRANTED.



Date:     March 22, 2021                           /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE
